PER CURIAM.
In an attempt to resolve the instant case, the trial court disposed of this simple partition action without allowing the plaintiff to present her expert witness as to the issue of damages. Therefore, we reverse the portion of the final judgment dealing with damages and special equity, and remand for an evidentiary hearing. Delgardo v. Allstate Ins. Co., 731 So.2d 11, 14 (Fla. 4th DCA 1999)(“Unless it can be shown that the testimony of a proposed witness will unnecessarily duplicate the subject matter of another witness’s testimony, the judge should ordinarily allow the party to call the witness.”); Pettry v. Pettry, 706 So.2d 107 (Fla. 5th DCA 1998)(“Due process requires that a party be give the opportunity to be heard and to testify and call witnesses on his behalf, and the denial of this right is fundamental error.”) (citations omitted); see also Steiger v. Massachusetts Cas. Ins. Co., 273 So.2d 4 (Fla. 3d DCA 1973).
Reversed and remanded.